Case: 11-30492   Document: 00511689715   Page: 1   Date Filed: 12/08/2011




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                              December 8, 2011

                                No. 11-30492                     Lyle W. Cayce
                              Summary Calendar                        Clerk



CAJUN INDUSTRIES, L.L.C. 401 (K) PLAN,

                                          Plaintiff - Appellee
v.

BETH W. BENNETT KIDDER,

                                          Defendant - Appellee

v.

ROBERT H. KIDDER; DEBORAH K. BRIDGES; GWENDOLYN K.
DESSELLE,

                                          Defendants - Appellants

-----------------------------------------------------------

GWENDOLYN K. DESSELLE; DEBORAH K. BRIDGES; ROBERT H.
BRIDGES,

                                          Plaintiffs - Appellants

v.

CAJUN INDUSTRIES, L.L.C.,

                                          Defendant - Appellee
   Case: 11-30492       Document: 00511689715         Page: 2     Date Filed: 12/08/2011




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CV-267
                              USDC No. 3:10-CV-99


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the following reasons:
       The claim of the three children of Leonard Kidder is only that they were
entitled to the distribution of the proceeds of the 401(k) retirement plan
established for his benefit during his employment with Cajun Industries, LLC.
The terms of the plan, as explained by the district court, support the plan
administrator’s decision. That decision is the legally correct interpretation of the
plan. It certainly provides that the surviving spouse of Leonard Kidder is
entitled to the benefits, because there was no waiver as required before the
children could be entitled.
       Cajun Industries, LLC has filed this interpleader suit, deposited the funds
into the registry of the court, and has been properly dismissed.
       That being the only issue before this court, the judgment must be affirmed.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2